DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Amendments/Response filed on 05/31/2022. Claims 1-5, 7, 12-13, 15, and 18 been amended. Claim 21 has been added. Claim 20 has been cancelled. Claims 1-19 and 20 are currently pending and have been examined. 

Response to Amendments
The examiner fully acknowledges the amendments to claims 1-5, 7, 12-13, 15, and 18 filed on 05/31/2022. 
The applicant’s amendments to claims 1 and 7 are sufficient to overcome the rejection of claims, based upon the U.S.C. 35 103 rejection of claim 1 and 7 as being unpatentable over Hoey et al. (US Patent No. 6224470) in further view of Donohue (US Patent No. 7367872). 
The applicant’s amendments to claims 12 and are sufficient to overcome the rejection of claims, based upon the U.S.C. 35 102 rejection of claim 12 in view of Chou et a. (US PG Pub No. 20160074995). 

Response to Arguments
The applicant’s arguments, see pages 6-13, filed 05/31/2022 with respect to the rejection of claims 1 and 7 under U.S.C. 35 103 rejection of claim 1 and 7 as being unpatentable over Hoey et al. (US Patent No. 6224470) in further view of Donohue (US Patent No. 7367872) being unsustainable due to amendments to claims 1 and 7 have been fully considered and are persuasive. Therefore, the rejection from the previous office action has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection of claim 1 is made in view of Johnson et al. (US Patent No. 5679067).
 A new ground(s) of rejection of claim 7 is made in view of Johnson et al. (US Patent No. 5679067).
The applicant’s arguments, with respect to the rejection of claim 12 under the U.S.C. 35 102 rejection of claim 12 in view of Chou et a. (US PG Pub No. 20160074995) being unsustainable due to amendments to claim 12 have been fully considered and are persuasive. Therefore, the rejection from the previous office action has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of Johnson et al. (US Patent No. 5679067) and Kelly et al. (US Patent No. 5525100)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites in part “…a first protrusion protrudes a first distance…” and a “second protrusion protrudes a second distance…” within the claim. Claims 16 and 17 also both recite a “first distance” and “second distance”. It is understood that they include respectively from the “surface of the base” and from the “center of” a circle, or from perimeter of the base. However, the surface, center, and perimeter would be understood to lie in the same axial plane. As such the a distance from any of these points in an axis transverse to the plane they lie in could result in the same magnitude. As such, for examination purposes, claims 16 and 17, which do not depend upon each other, are being interpreted as follows: 
Claim 16 - - the first cluster of protrusions is located a first radial distance from a center of the circle, 
the second cluster of protrusions is located a second radial distance from the center of the circle, and the first radial distance is greater than the second radial distance. - - 
Claim 17 - - the first plurality of clusters of protrusions forms a first circle a first radial distance from the perimeter of the base, the second plurality of clusters of protrusions forms a second circle a second radial distance from the perimeter of the base, and the first radial distance is greater than the second radial distance. - - 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US Patent No. 5525100). 
In regards to claim 12, Kelly discloses
An apparatus for conditioning a semiconductor wafer polishing pad, comprising: 
a base (see annotated fig. 2); 
a first cluster of protrusions (abrasive element 1, see annotated fig. 2) protruding (see fig. 1) from a surface of the base (see annotated fig. 2) at a first location on the base (see annotated fig. 2), wherein: 
within the first cluster of protrusions (abrasive element 1, see annotated fig. 2), 
a first protrusion protrudes a first distance (see fig. 1) from the surface of the base (see annotated fig. 2) and a second protrusion protrudes a second distance (see fig. 1) from the surface of the base (see annotated fig. 2), and 
	
    PNG
    media_image1.png
    222
    811
    media_image1.png
    Greyscale

the first protrusion and the second protrusion comprise a same composition of materials (filamentary particles 3, fig. 1); and 
a second cluster of protrusions (abrasive element 1, see annotated fig. 2) protruding (see fig. 1) from the surface of the base (see annotated fig. 2) at a second location on the base (see annotated fig. 2), different than the first location on the base (see annotated fig. 2).

    PNG
    media_image2.png
    429
    759
    media_image2.png
    Greyscale



In regards to claim 16, Kelly discloses
The apparatus of claim 12, wherein: 
the base (see annotated fig. 2) is disk shaped such that a perimeter of the base (see annotated fig. 2) defines a circle, 
the first cluster of protrusions (abrasive element 1, see annotated fig. 2) is located a first radial distance from a center of the circle, 
the second cluster of protrusions (abrasive element 1, see annotated fig. 2) is located a second radial distance from the center of the circle, and 
the first radial distance is greater than the second radial distance.


    PNG
    media_image3.png
    434
    1046
    media_image3.png
    Greyscale


In regards to claim 12, Kelly discloses
An apparatus for conditioning a semiconductor wafer polishing pad, comprising: 
a base (see annotated fig. 2); 
a first cluster of protrusions (abrasive element 1, see annotated fig. 2) protruding (see fig. 1) from a surface of the base (see annotated fig. 2) at a first location on the base (see annotated fig. 2), wherein: 
within the first cluster of protrusions (abrasive element 1, see annotated fig. 2), 
a first protrusion protrudes a first distance (see fig. 1) from the surface of the base (see annotated fig. 2) and a second protrusion protrudes a second distance (see fig. 1) from the surface of the base (see annotated fig. 2), and 
	
    PNG
    media_image1.png
    222
    811
    media_image1.png
    Greyscale

the first protrusion and the second protrusion comprise a same composition of materials (filamentary particles 3, fig. 1); and 
a second cluster of protrusions (abrasive element 1, see annotated fig. 2) protruding (see fig. 1) from the surface of the base (see annotated fig. 2) at a second location on the base (see annotated fig. 2), different than the first location on the base (see annotated fig. 2).

    PNG
    media_image4.png
    429
    766
    media_image4.png
    Greyscale


In regards to claim 17, Kelly discloses
The apparatus of claim 12, comprising: 
a first plurality of clusters of protrusions, including the first cluster of protrusions (abrasive element 1, see annotated fig. 2); and 
a second plurality of clusters of protrusions, including the second cluster of protrusions (abrasive element 1, see annotated fig. 2), wherein: 
the base (see annotated fig. 2) is disk shaped such that a perimeter of the base (see annotated fig. 2) defines a circle, 
the first plurality of clusters of protrusions forms a first circle a first radial distance from the perimeter of the base (see annotated fig. 2), 
the second plurality of clusters of protrusions forms a second circle a second radial distance from the perimeter of the base (see annotated fig. 2), and the first radial distance is greater than the second radial distance.

    PNG
    media_image5.png
    434
    1048
    media_image5.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Patent No. 5679067).
In regards to claim 1, Johnson teaches
An apparatus for conditioning a semiconductor wafer polishing pad, comprising: 
a base (base 12, fig. 1, 2, 3); 
a first fiber (tip 22, see annotated fig. 2; column 13 lines 24-26: The moldable polymeric material 28 may further include optional additives, such as, for example, fillers (including grinding aids), fibers); 
a second fiber (tip 22, see annotated fig. 2); and 
a first polymer structure (bristle 18, see annotated fig. 2; abstract: brush is molded from a moldable polymer; column 6 lines 11-15: It is preferred that the base 12 and bristles 18 are molded simultaneously. In some instances, there may be a single mixture of abrasive particles 26 and moldable polymer 28 that is placed in the mold in a single injection process) protruding from a surface (first side 14, fig. 1, 2, 3) of the base (base 12, fig. 1, 2, 3) and encompassing the first fiber (tip 22, see annotated fig. 2), and 
a second polymer structure (bristle 18, see annotated fig. 2) protruding from the surface (first side 14, fig. 1, 2, 3) of the base (base 12, fig. 1, 2, 3) and encompassing the second fiber (tip 22, see annotated fig. 2), wherein the first polymer structure (bristle 18, see annotated fig. 2) is separated from the second polymer structure(bristle 18, see annotated fig. 2).

    PNG
    media_image6.png
    395
    1056
    media_image6.png
    Greyscale


In regards to claim 2, Johnson teaches
The apparatus of claim 1, wherein the first fiber (tip 22, see annotated fig. 2 of claim 1) is a carbon fiber (column 9 lines 3-5: Examples of reinforcing fibers suitable for use in the present invention include glass fibers, metal fibers, carbon fibers).

In regards to claim 3, Johnson teaches
The apparatus of claim 1, wherein the first polymer structure (bristle 18, see annotated fig. 2) encircles (see fig. 2) the first fiber (tip 22, see annotated fig. 2 of claim 1).

In regards to claim 4, Johnson teaches
The apparatus of claim 1, wherein the first fiber (tip 22, see annotated fig. 2 of claim 1) protrudes from the surface (first side 14, fig. 1, 2, 3) of the base (base 12, fig. 1, 2, 3).

In regards to claim 5, Johnson teaches
The apparatus of claim 1, wherein: the first polymer structure (bristle 18, see annotated fig. 2) protrudes a first distance from the surface (first side 14, fig. 1, 2, 3) of the base (base 12, fig. 1, 2, 3), the first fiber (tip 22, see annotated fig. 2 of claim 1) protrudes a second distance from the surface (first side 14, fig. 1, 2, 3) of the base (base 12, fig. 1, 2, 3), and the first distance is different than the second distance (see annotated fig. 1 below).

    PNG
    media_image7.png
    256
    540
    media_image7.png
    Greyscale

In regards to claim 6, Johnson teaches
The apparatus of claim 5, wherein the second distance is greater than the first distance (see annotated fig. 1 below).

    PNG
    media_image8.png
    256
    540
    media_image8.png
    Greyscale


In regards to claim 7, Johnson teaches
An apparatus for conditioning a semiconductor wafer polishing pad, comprising: 
a base (base 12, fig. 1, 2, 3); and 
a first protrusion (bristle 18 fig. 1, 2, 3; abstract: brush is molded from a moldable polymer; column 6 lines 11-15: It is preferred that the base 12 and bristles 18 are molded simultaneously. In some instances, there may be a single mixture of abrasive particles 26 and moldable polymer 28 that is placed in the mold in a single injection process) protruding from a surface (first side 14, fig. 1, 2, 3) of the base (base 12, fig. 1, 2, 3), wherein: 
a first portion (lower portion of bristle 18, see annotated fig. 1) of the first protrusion (bristle 18, fig. 1, 2, 3; column 6 lines 11-15) comprises a polymer (column 6 lines 11-15), 
a second portion (tip 22, upper portion of bristle 18, see annotated fig. 2; column 6 lines 11-15) of the first protrusion (bristle 18, fig. 1, 2, 3; column 6 lines 11-15) comprises carbon, 

    PNG
    media_image9.png
    256
    541
    media_image9.png
    Greyscale

and the first portion (lower portion of bristle 18, see annotated fig. 1) comprises a tip portion having a tapered sidewall (see annotated fig. 1).

    PNG
    media_image10.png
    256
    430
    media_image10.png
    Greyscale

In regards to claim 9, Johnson teaches
The apparatus of claim 7, wherein the first portion (lower portion of bristle 18, see annotated fig. 1) of the first protrusion (bristle 18, fig. 1, 2, 3; column 6 lines 11-15) surrounds (See annotated fig. 2) the second portion (tip 22, upper portion of bristle 18, see annotated fig. 2 in claim 7; column 6 lines 11-15) of the first protrusion (bristle 18, fig. 1, 2, 3; column 6 lines 11-15).

    PNG
    media_image11.png
    322
    1056
    media_image11.png
    Greyscale


In regards to claim 10, Johnson teaches
The apparatus of claim 7, wherein: 
the first portion (lower portion of bristle 18, see annotated fig. 1) of the first protrusion (bristle 18, fig. 1, 2, 3; column 6 lines 11-15) protrudes a first distance from the surface (first side 14, fig. 1, 2, 3) of the base (base 12, fig. 1, 2, 3), 
the second portion (tip 22, upper portion of bristle 18, see annotated fig. 2 in claim 7; column 6 lines 11-15)of the first protrusion (bristle 18, fig. 1, 2, 3; column 6 lines 11-15) protrudes a second distance from the surface (first side 14, fig. 1, 2, 3) of the base (base 12, fig. 1, 2, 3), and 
the second distance is different than the first distance (see annotated fig. 2).

    PNG
    media_image12.png
    256
    540
    media_image12.png
    Greyscale



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Patent No. 5679067) in further view of Donohue (US Patent No. 7367872).
In regards to claim 8, Johnson teaches
The apparatus of claim 7, wherein the polymer (column 6 lines 11-15).
Johnson fails to disclose the polymer comprises “polyetheretherketone.” However, Donohue teaches on page 10, column 6, lines 11-19, “Parts in the conditioner disk 200 can be constructed from stainless steel, a carbide, or some combination thereof. In addition, parts in the conditioner disk can also be constructed from a hard polymer, for example, a polyphenyl sulfide (PPS), a polyimide such as Meldin, a polybenzimidazole (PBI) such as Celazole, a polyetheretherketone (PEEK) such as Arlon, a polytetrafluoroethylene (PTFE) such as Teflon, a polycarbonate, an acetal such as Delrin, or an polyetherimide (PEI) such as Ultem.”  
Johnson and Donohue are considered to be analogous to the claimed invention because they are in the same field of apparatuses used with abrasive elements and structures that can be used for the purpose of conditioning the polishing pad of a chemical mechanical polisher. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to incorporate the teachings of Donohue and provide a viable polyetheretherketone a possible material within a polishing pad conditioning apparatus for a polymer as it’s durable and able to withstand the forces and stresses the conditioning pad would undergo the polishing process, ensuring longevity of the device, as well as preventing warping that may negatively impact the proficiency of the conditioning making contact with the polishing pad during the conditioning process. 
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Patent No. 5679067) in further view of Chou et al. (US PG Pub No. 20020127962).
In regards to claim 11, Johnson teaches
The apparatus of claim 7, comprising: 
a second protrusion (bristle 18, see annotated fig. 2) protruding from the surface (first side 14, fig. 1, 2, 3) of the base (base 12, fig. 1, 2, 3), wherein: 
the first protrusion (bristle 18, fig. 1, 2, 3; column 6 lines 11-15) protrudes a first distance from the surface (first side 14, fig. 1, 2, 3) of the base (base 12, fig. 1, 2, 3), 
the second protrusion (bristle 18, see annotated fig. 2) protrudes a second distance from the surface (first side 14, fig. 1, 2, 3) of the base (base 12, fig. 1, 2, 3). 

    PNG
    media_image13.png
    322
    945
    media_image13.png
    Greyscale

Johnson fails to disclose “and the second distance is greater than the first distance”. However, Cho teaches in paragraph 0062 that “Further, the conditioning efficiency can be improved by using the artificial diamonds 42, 44 having different sizes.” 
Johnson and Cho are considered to be analogous to the claimed invention because they are in the same field of apparatuses used with abrasive elements and structures that can be used for the purpose of conditioning the polishing pad of a chemical mechanical polisher. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson in view of Cho, and increase the height of a second protrusion so that that distance from the surface would be different and greater than the first in order to increase polish pad conditioning efficiency.  

Claims 12, 13, 15, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Patent No. 5679067).
In regards to claim 12, Johnson teaches 
An apparatus for conditioning a semiconductor wafer polishing pad, comprising: 
a base (backing 140, fig. 13); 
a first cluster of protrusions (abrasive brush 110, see annotated fig. 13) protruding from a surface (first side 142, fig. 13) of the base (backing 140, fig. 13) at a first location on the base, wherein: 
within the first cluster of protrusions (abrasive brush 110, see annotated fig. 13), 
a first protrusion (bristle 18 fig. 1, 2, 3; abstract: brush is molded from a moldable polymer; column 6 lines 11-15: It is preferred that the base 12 and bristles 18 are molded simultaneously. In some instances, there may be a single mixture of abrasive particles 26 and moldable polymer 28 that is placed in the mold in a single injection process) protrudes a first distance from the surface (first side 142, fig. 13) of the base (backing 140, fig. 13) and a second protrusion (bristle 18, see annotated fig. 11; column 6 lines 11-15) 

    PNG
    media_image14.png
    380
    1119
    media_image14.png
    Greyscale

protrudes a second distance from the surface (first side 142, fig. 13) of the base (backing 140, fig. 13), and 
the first protrusion (bristle 18, fig. 1, 2, 3; column 6 lines 11-15) and the second protrusion (bristle 18, see annotated fig. 11; column 6 lines 11-15) comprise a same composition of materials (column 6 lines 11-15); and 
a second cluster of protrusions (abrasive brush 110, see annotated fig. 13) protruding from the surface (first side 142, fig. 13) of the base (backing 140, fig. 13) at a second location on the base, different than the first location on the base.

    PNG
    media_image15.png
    478
    1044
    media_image15.png
    Greyscale


In regards to claim 13, 
The apparatus of claim 12, wherein the first protrusion (bristle 18, fig. 1, 2, 3; column 6 lines 11-15) comprises a polymer (base area of 18, moldable polymer 28; column 6 lines 11-15) encompassing a carbon fiber (column 9 lines 3-5: Examples of reinforcing fibers suitable for use in the present invention include glass fibers, metal fibers, carbon fibers).

    PNG
    media_image16.png
    256
    540
    media_image16.png
    Greyscale


In regards to claim 15, 
The apparatus of claim 13, wherein: 
the polymer protrudes a third distance from the surface (first side 142, fig. 13) of the base (backing 140, fig. 13), 
the carbon fiber protrudes the first distance from the surface (first side 142, fig. 13) of the base (backing 140, fig. 13), and 
the first distance is greater than the third distance.

    PNG
    media_image17.png
    256
    540
    media_image17.png
    Greyscale

In regards to claim 18, 
The apparatus of claim 12, wherein: 
the first protrusion (bristle 18, fig. 1, 2, 3; column 6 lines 11-15) comprises a first polymer (base of bristle 18, moldable polymer 28; column 6 lines 11-15) encompassing a first carbon fiber (column 9 lines 3-5), and 
the second protrusion (bristle 18, see annotated fig. 11; column 6 lines 11-15) comprises a second polymer (base of bristle 18, moldable polymer 28; column 6 lines 11-15) encompassing a second carbon fiber (column 9 lines 3-5).
Examiner’s Note:
As the bristles 18 are made of the same material, and there is a plurality, it would be understood by someone of ordinary skill in the art that the first and second polymers and carbon fibers would be equivalent taught by the moldable polymer 28 and carbon fiber recited Johnson. 

In regards to claim 19, 
The apparatus of claim 18, wherein at least one of: 
a first end (tip 22, fig. 1, 2, 3) of the first protrusion (bristle 18, fig. 1, 2, 3; column 6 lines 11-15) distal from the surface (first side 142, fig. 13) of the base (backing 140, fig. 13) is not covered by the first polymer (base of bristle 18, moldable polymer 28; column 6 lines 11-15), or 
a second end (tip 22, fig. 1, 2, 3) of the second protrusion (bristle 18, see annotated fig. 11; column 6 lines 11-15) distal from the surface (first side 142, fig. 13) of the base (backing 140, fig. 13) is not covered by the second polymer (base of bristle 18, moldable polymer 28; column 6 lines 11-15).

20. (Cancelled)

In regards to claim 21, 
The apparatus of claim 12, wherein:
the first protrusion (bristle 18, fig. 1, 2, 3; column 6 lines 11-15) comprises a first portion (base of bristle 18, see annotated fig. 1) comprising a polymer (moldable polymer 28; column 6 lines 11-15) and a second portion (see annotated fig. 1) comprising carbon (column 9 lines 3-5), and 

    PNG
    media_image9.png
    256
    541
    media_image9.png
    Greyscale

the first portion comprises a tip portion having a tapered sidewall (see annotated fig. 1).

    PNG
    media_image10.png
    256
    430
    media_image10.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Patent No. 5679067) in further view of Donohue (US Patent No. 7367872).
In regards to claim 14, Johnson teaches
The apparatus of claim 13, wherein the polymer (column 6 lines 11-15).
Johnson fails to disclose the polymer comprises “polyetheretherketone.” However, Donohue teaches on page 10, column 6, lines 11-19, “Parts in the conditioner disk 200 can be constructed from stainless steel, a carbide, or some combination thereof. In addition, parts in the conditioner disk can also be constructed from a hard polymer, for example, a polyphenyl sulfide (PPS), a polyimide such as Meldin, a polybenzimidazole (PBI) such as Celazole, a polyetheretherketone (PEEK) such as Arlon, a polytetrafluoroethylene (PTFE) such as Teflon, a polycarbonate, an acetal such as Delrin, or an polyetherimide (PEI) such as Ultem.”  
Johnson and Donohue are considered to be analogous to the claimed invention because they are in the same field of apparatuses used with abrasive elements and structures that can be used for the purpose of conditioning the polishing pad of a chemical mechanical polisher. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to incorporate the teachings of Donohue and provide a viable polyetheretherketone a possible material within a polishing pad conditioning apparatus for a polymer as it’s durable and able to withstand the forces and stresses the conditioning pad would undergo the polishing process, ensuring longevity of the device, as well as preventing warping that may negatively impact the proficiency of the conditioning making contact with the polishing pad during the conditioning process. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723